Concurring Opinion by
President Judge Bowman:
I concur in the result reached by the majority. However, as this allocatur appeal raises an issue not heretofore passed upon by this Court, I am constrained to express my reasons for agreeing with the majority.
Are the provisions of a collective bargaining agreement requiring ultimate binding arbitration of disputes arising under the contract void and unenforceable as violative of Section 31, Article III, of the Pennsylvania Constitution, said contract having been voluntarily entered into by a public employer and its firemen!
Prior to and subsequent to the enactment of the Act of January 24, 1968, P.L. 237, 43 P.S. §217.1 et seq. (commonly referred to as Act No. Ill) the City of Bethlehem had voluntarily entered into collective bargaining contracts with the representatives of its firemen, which contracts contained provisions for grievance procedures and ultimate binding arbitration of disputes arising under the contract. The dispute giving rise to this appeal involves Section 4, Article VIII, of the current contract which provides that vacation scheduling will be in accordance with “fire bureau policies” and selection for vacation periods shall be based on seniority and taken from January 1 to December 31. However, the fire commissioner issued a directive that no vacation periods would be permitted during fire prevention week, thus producing the dispute which proceeded to binding arbitration under the contract. The arbitration award, favorable to the fire*597man, concluded that the fire commissioner’s directive assertedly issued under the contract as “fire bureau policy” cannot negate the specific provisions of Section 4, Article VIII, providing for vacation periods throughout the year. The City has refused to abide by the award asserting (1) that the arbitrators erred as a matter of law in so concluding and (2) that the binding arbitration provisions of the contract constitute an unlawful delegation of municipal power to private persons, the arbitrators, and, therefore, these provisions are constitutionally void.
Our Supreme Court and this Court have addressed themselves to questions of procedure, the application of a particular statute for purposes of jurisdiction, and the scope of judicial review of arbitration awards arising out of labor disputes and labor contracts involving public employers and public employees. However, in none of these decisions was the particular constitutional issue here raised specifically passed upon. In Allegheny County Firefighters, Local 1038, International Association of Firefighters v. County of Allegheny, 7 Pa. Commonwealth Ct. 81, 299 A.2d 60 (1973), we held that an arbitration award issued after an impasse in bargaining under Act No. III, which award contained a provision for ultimate binding arbitration of disputes unresolved by the arbitration award itself was an unconstitutional delegation of municipal power and not within the exception contained in Section 31, Article III, of our Constitution. See also Harney v. Russo, 435 Pa. 186, 255 A.2d 560 (1969). The Supreme Court in International Brotherhood of Firemen and Oilers, AFL-CIO Local 1201 v. School District of Philadelphia, Pa. , 350 A.2d 804 (1976), sub silento, recognized the vitality of a provision in a voluntarily executed collective bargaining agreement between a public employer and its employees which provided for binding arbitration of dis*598putes arising under the contract. In that case the Supreme Court was primarily concerned with the standard of judicial review of an arbitration award as under the common law or as being within the provisions of the Act of April 25, 1927, P.L. 381, 5 P.S. §161 et seq., and subject to the standards therein prescribed.
A review of the rationale of Harney and the other decisions herein cited convinces me that so long as a voluntarily entered into labor agreement between a public employer and its employees limits binding arbitration to disputes arising under the contract and does not extend to binding arbitration of disputes arising outside of the four corners of the labor contract such binding arbitration provisions do. not violate Section 31, Article III, of the Constitution as no power vested in the municipal corporation is being delegated by such a provision, but rather, is a statutorily sanctioned method of resolving a contract dispute. 5 P.S. §161 et seq.
Finally, I fully agree with the majority that appellant’s other contention is without merit. The arbitration award goes to the very essence of the contract in resolving the dispute giving rise to this appeal.